DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Rejections under 35 USC 112(b): Applicant has amended the claims thus overcoming the grounds of rejection under 35 USC 112(b).

Rejections under 35 USC 102(a)(2) / 103:
Applicant’s Argument: Regarding claim 1, Applicant argues Babaei in view of Zhou fails to teach transmission activated within an active time suspended when the active time is over and in a subsequent active time, transmission is resumed. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection. New cited portions of Zhou in view of a new reference appear to teach the CSI being resumed based on a first configuration at each active time with suspended reports in between active times. 
Examiner notes that the independent claims recite “receiving, from the base station, control information for the transmission of the uplink signal during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information” and it is not clear if the limitation is claiming that the reception of the control information happens during the first active time or if the control information is for the uplink signal to be transmitted during a first active time i.e. the control information does not necessarily need to be transmitted in the first active time but configures the uplink signal to be sent during the first active time. Examiner recommends clarifying this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Zhou”) (US 20190215896 A1, as previously cited in Non-Final Office Action 7/07/2021) in view of Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196) and Kela (US 20180242243 A1).

Regarding claim 1, Zhou teaches:
A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [¶0358 DRX parameters sent via RRC] and second configuration information associated with a transmission of an uplink signal and a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0358-360, RRC messages, configuring SP CSI messages for uplink reporting comprising L1-RSRP]; 
receiving, from the base station, control information for the transmission of the uplink signal, for a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0360-361, MAC or DCI activation signaling being control information received for sending uplink signal during active time]; 
identifying whether the transmission type of the uplink signal is the semi-persistent transmission based on the second configuration information [¶0359 received RRC indicates type being SP L1-RSRP / SP CSI report ¶0360]; 
in response to identifying that the transmission type of uplink signal is the semi-persistent transmission, identifying whether the uplink signal is the CSI or the SRS [¶0359 received RRC indicates type being SP L1-RSRP / SP CSI report ¶0360]; 
in response to identifying that the uplink signal is the CSI [¶0359-360 L1-RSRP is SP CSI], identifying whether the first active time ends [¶0360-361 determine if device still in active time or if it ended, Figure 36 shows determination as in ondurationtimer running or ondurationtimer not running]; 
in response to identifying that the first active time ends, suspending the transmission of the CSI [Figure 36, after active time ends, stop transmitting CSI and transmission is suspended as in ¶0360-361 where not transmitted outside of active time],
in response to identifying an active time based on the first configuration information, performing transmission of the CSI based on the second configuration information during the active time [¶0360-363, Figure 36, teaches transmission of CSI when in active time and suspending when not in active time and no indication of updating configuration about CSI transmission thus based on second configuration information].
Zhou teaches a MAC CE activating the SP CSI transmission and since it is received by the UE, Examiner considers this received during the active time but this is not expressly taught however Babaei teaches receiving, from the base station, control information for the transmission of the uplink signal, during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0477, Figure 40 shows MAC CE activating SP CSI and UE may transmit within same active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by specifying the MAC CE in ¶0360-361 is received within the active time. Zhou teaches receiving a MAC CE which means the device was not in sleep mode and thus may be considered in an active time in accordance with DRX parameters. It would have been obvious to modify the MAC CE of Zhou such that it is received within the first active time as in Babaei who shows that this indication can be received while the timer is running for transmitting SP CSI in Figure 40 as it would have been an obvious combination of prior art techniques according to known methods to specify the MAC C within he active time as Babaei teaches this allows for activating SP CSI reporting and these serve to provide feedback for the gNB to make scheduling decisions ¶0258
Zhou teaches suspending the CSI transmission when not in active time but does not expressly teach resuming the transmission in a subsequent active time however Kela teaches in response to identifying that a second active time which is next to the first active time starts based on the first configuration information, resuming the transmission of the CSI, based on the second configuration information during the second active time [¶0085 teaches semi persistent CSI, and Figure 7 teaches 706, ¶0091, during active time, and 703, monitor channel and performing CSI updates which includes ¶0080 CSI report sent to base station, then entering inactivity in 701, followed by a start of a next DRX cycle, in which CSI is reported again i.e. resumed in 704, shown in diagrams Figure 4, 6, where periods of inactivity separate resuming of CSI transmissions, each transmission based on a second configuration indicating CSI validity parameters which is not updated thus remains persistent throughout the different active times].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Zhou that the CSI is resumed upon re-entering an active time as in Kela. Zhou teaches configuration restricting transmission of CSI to only active times. Kela shows CSI transmissions are stopped as the device goes to sleep between active states Figure 4, Figure 6, and then reporting is resumed upon each active time including a second, subsequent active time. The claim appears to recite that CSI reporting is resumed upon active time detected. Kela shows that this is conventional in the art, thus it would have been obvious to specify in Zhou that the CSI is resumed after suspending reporting during an inactive period, resuming comprising sending a new CSI report during a subsequent active time as Kela teaches, “An advantage of CSI reporting is that hardware imperfections at the user devices may be taken into account without separate calibration and utilization of Frequency Domain Duplex (FDD). In Time Domain Duplex (TDD) the channel for down link transmissions may be measured from uplink pilot transmissions due to channel reciprocity.”

Regarding claim 2, Zhou-Babaei-Kela teaches:
The method of claim 1.
Zhou in this example teaches SP-CSI but does not teach the type is SRS however Babaei teaches Not transmitting the uplink signal at a time not within the first active time, in response to identifying the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475 of Babaei, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 3, Zhou-Babaei-Kela teaches:
The method of claim 1, wherein the transmission of the CSI on a physical uplink control channel (PUCCH) is triggered in response to the control information being included in a medium access control (MAC) control element (CE) [Zhou ¶0360, PUCCH triggered by MAC CE], and wherein the transmission of the CSI on a physical uplink shared channel is triggered in response to the control information being included in downlink control information (DCI) [¶0361 teaches PUSCH triggered by DCI in Zhou].

Regarding claim 6, Zhou teaches:
A method performed by a base station [¶0359 gNB] in a wireless communication system, the method comprising: 
transmitting, to a terminal via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [¶0358 DRX parameters sent via RRC] and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0358-360, RRC messages, configuring SP CSI messages for uplink reporting comprising L1-RSRP]; 
transmitting, to the terminal, control information for the transmission of the uplink signal, for a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0360-361, MAC or DCI activation signaling being control information received for sending uplink signal during active time]; 
in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the CSI, identifying that the first active time ends, wherein the transmission of the CSI is suspended in response to the first active time being ended [Figure 36, after active time ends, stop transmitting CSI thus stop receiving and transmission is suspended as in ¶0360-361 where not transmitted outside of active time],
in response to identifying an active time based on the first configuration information, receiving, from the terminal,  the CSI based on the second configuration information during the active time [¶0360-363, Figure 36, teaches transmission of CSI when in active time and suspending when not in active time, thus when in active time, receiving the CSI].
Zhou teaches a MAC CE activating the SP CSI transmission and since it is received by the UE, Examiner considers this received during the active time but this is not expressly taught however Babaei teaches transmitting, to the terminal, control information for the transmission of the uplink signal during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0477, Figure 40 shows MAC CE activating SP CSI and UE may transmit within active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by specifying the MAC CE in ¶0360-361 is received within the active time. Zhou teaches receiving a MAC CE which means the device was not in sleep mode and thus may be considered in an active time in accordance with DRX parameters. It would have been obvious to modify the MAC CE of Zhou such that it is received within the first active time as in Babaei who shows that this indication can be received while the timer is running for transmitting SP CSI in Figure 40 as it would have been an obvious combination of prior art techniques according to known methods to specify the MAC C within he active time as Babaei teaches this allows for activating SP CSI reporting and these serve to provide feedback for the gNB to make scheduling decisions ¶0258.
Zhou teaches suspending the CSI transmission when not in active time but does not expressly teach resuming the transmission in a subsequent active time however Kela teaches in response to identifying that a second active time which is next to the first active time starts based on the first configuration information, receiving, from the terminal, the CSI, based on the second configuration information during the second active time [¶0085 teaches semi persistent CSI, and Figure 7 teaches 706, ¶0091, during active time, and 703, monitor channel and performing CSI updates which includes ¶0080 CSI report sent to base station, then entering inactivity in 701, followed by a start of a next DRX cycle, in which CSI is reported again i.e. resumed in 704, shown in diagrams Figure 4, 6, where periods of inactivity separate resuming of CSI transmissions, each transmission based on a second configuration indicating CSI validity parameters which is not updated thus remains persistent throughout the different active times].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Zhou that the CSI is resumed upon re-entering an active time as in Kela. Zhou teaches configuration restricting transmission of CSI to only active times. Kela shows CSI transmissions are stopped as the device goes to sleep between active states Figure 4, Figure 6, and then reporting is resumed upon each active time including a second, subsequent active time. The claim appears to recite that CSI reporting is resumed upon active time detected. Kela shows that this is conventional in the art, thus it would have been obvious to specify in Zhou that the CSI is resumed after suspending reporting during an inactive period, resuming comprising sending a new CSI report during a subsequent active time as Kela teaches, “An advantage of CSI reporting is that hardware imperfections at the user devices may be taken into account without separate calibration and utilization of Frequency Domain Duplex (FDD). In Time Domain Duplex (TDD) the channel for down link transmissions may be measured from uplink pilot transmissions due to channel reciprocity.”

Regarding claim 7, Babaei teaches:
The method of claim 6.
Zhou in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches Wherein the uplink signal is not received at a time not within the first active time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the SRS  [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 8, Babaei teaches:
The method of claim 6, wherein a transmission of the CSI is received on the PUCCH based on the control information being included in a medium access (MAC) control element (CE) [Zhou ¶0360, PUCCH triggered by MAC CE],
 and wherein a transmission of the CSI is received on the PUSCH the control information being included in downlink control information (DCI) [¶0361 teaches PUSCH triggered by DCI in Zhou].

Regarding claim 11, Zhou teaches:
A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller  [¶0358 teaches UE] configured to:
Control the transceiver to receive, from a base station via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [[¶0358 DRX parameters sent via RRC]  and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0358-360, RRC messages, configuring SP CSI messages for uplink reporting comprising L1-RSRP]; 
Control the transceiver to receive, from the base station, control information for the transmission of the uplink signal, during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0360-361, MAC or DCI activation signaling being control information received for sending uplink signal during active time]; 
identify whether a time associated with the transmission of the uplink signal is within the active time and the transmission type of the uplink signal is the semi-persistent transmission [¶0359 received RRC indicates type being SP L1-RSRP / SP CSI report ¶0360]; 
in response to identifying that the transmission type of uplink signal is the semi-persistent transmission, identify whether the uplink signal is the CSI or the SRS [¶0359 received RRC indicates type being SP L1-RSRP / SP CSI report ¶0360]; 
in response to the uplink signal being the CSI [¶0359-360 L1-RSRP is SP CSI], identify whether the first active time ends [¶0360-361 determine if still in active or if it ended, Figure 36 shows determination as in ondurationtimer running or ondurationtimer not running]; 
in response to identifying that the first active time ends, suspending the transmission of the CSI [Figure 36, after active time ends, stop transmitting CSI and transmission is suspended as in ¶0360-361 where not transmitted outside of active time],
in response to identifying an active time based on the first configuration information, performing transmission of the CSI based on the second configuration information during the active time [¶0360-363, Figure 36, teaches transmission of CSI when in active time and suspending when not in active time].
Zhou teaches a MAC CE activating the SP CSI transmission and since it is received by the UE, Examiner considers this received during the active time but this is not expressly taught however Babaei teaches receiving, from the base station, control information for the transmission of the uplink signal, during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0477, Figure 40 shows MAC CE activating SP CSI and UE may transmit within active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by specifying the MAC CE in ¶0360-361 is received within the active time. Zhou teaches receiving a MAC CE which means the device was not in sleep mode and thus may be considered in an active time in accordance with DRX parameters. It would have been obvious to modify the MAC CE of Zhou such that it is received within the first active time as in Babaei who shows that this indication can be received while the timer is running for transmitting SP CSI in Figure 40 as it would have been an obvious combination of prior art techniques according to known methods to specify the MAC C within he active time as Babaei teaches this allows for activating SP CSI reporting and these serve to provide feedback for the gNB to make scheduling decisions ¶0258
Zhou teaches suspending the CSI transmission when not in active time but does not expressly teach resuming the transmission in a subsequent active time however Kela teaches in response to identifying that a second active time which is next to the first active time starts based on the first configuration information, resuming the transmission of the CSI, based on the second configuration information during the second active time [¶0085 teaches semi persistent CSI, and Figure 7 teaches 706, ¶0091, during active time, and 703, monitor channel and performing CSI updates which includes ¶0080 CSI report sent to base station, then entering inactivity in 701, followed by a start of a next DRX cycle, in which CSI is reported again i.e. resumed in 704, shown in diagrams Figure 4, 6, where periods of inactivity separate resuming of CSI transmissions, each transmission based on a second configuration indicating CSI validity parameters which is not updated thus remains persistent throughout the different active times].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Zhou that the CSI is resumed upon re-entering an active time as in Kela. Zhou teaches configuration restricting transmission of CSI to only active times. Kela shows CSI transmissions are stopped as the device goes to sleep between active states Figure 4, Figure 6, and then reporting is resumed upon each active time including a second, subsequent active time. The claim appears to recite that CSI reporting is resumed upon active time detected. Kela shows that this is conventional in the art, thus it would have been obvious to specify in Zhou that the CSI is resumed after suspending reporting during an inactive period, resuming comprising sending a new CSI report during a subsequent active time as Kela teaches, “An advantage of CSI reporting is that hardware imperfections at the user devices may be taken into account without separate calibration and utilization of Frequency Domain Duplex (FDD). In Time Domain Duplex (TDD) the channel for down link transmissions may be measured from uplink pilot transmissions due to channel reciprocity.”

Regarding claim 12, Zhou-Babaei-Kela teaches:
The terminal of claim 11.
Zhou in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches control the transceiver Not to transmit the uplink signal at a time not within the first active time, in response to the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 13, Zhou-Babaei-Kela teaches:
The method of claim 11 wherein the transmission of the CSI on a physical uplink control channel (PUCCH) is triggered in response to the control information being included in a medium access control (MAC) control element (CE) [Zhou ¶0360, PUCCH triggered by MAC CE], and wherein the transmission of the CSI on a physical uplink shared channel is triggered in response to the control information being included in downlink control information (DCI) [¶0361 teaches PUSCH triggered by DCI in Zhou].

Regarding claim 16, Zhou teaches:
A base station in a wireless communication system, the base station comprising: a transceiver, and a controller configured to [¶0359 base station gNB]: 
Control the transceiver to transmit via a radio resource control (RRC) signaling, to a terminal, first configuration information associated with a discontinuous reception (DRX) [¶0358 DRX parameters sent via RRC] and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0358-360, RRC messages, configuring SP CSI messages for uplink reporting comprising L1-RSRP]; 
Control the transceiver to transmit, to the terminal, control information for the transmission of the uplink signal during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0360-361, MAC or DCI activation signaling being control information received for sending uplink signal during active time]; 
in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the CSI, identifying that the first active time ends, wherein the transmission of the CSI is suspended in response to the first active time being ended [Figure 36, after active time ends, stop transmitting CSI thus stop receiving and transmission is suspended as in ¶0360-361 where not transmitted outside of active time],
in response to identifying an active time based on the first configuration information, receiving, from the terminal, the CSI based on the second configuration information during the active time [¶0360-363, Figure 36 teaches transmission of CSI when in active time and suspending when not in active time].
in response to identifying an active time based on the first configuration information, receiving, from the terminal,  the CSI based on the second configuration information during the active time [¶0360-363, teaches transmission of CSI when in active time and suspending when not in active time].
Zhou teaches a MAC CE activating the SP CSI transmission and since it is received by the UE, Examiner considers this received during the active time but this is not expressly taught however Babaei teaches transmitting, to the terminal, control information for the transmission of the uplink signal during a first active time based on the first configuration information, wherein the transmission of the uplink signal is activated within the first active time based on the control information [¶0477, Figure 40 shows MAC CE activating SP CSI and UE may transmit within active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by specifying the MAC CE in ¶0360-361 is received within the active time. Zhou teaches receiving a MAC CE which means the device was not in sleep mode and thus may be considered in an active time in accordance with DRX parameters. It would have been obvious to modify the MAC CE of Zhou such that it is received within the first active time as in Babaei who shows that this indication can be received while the timer is running for transmitting SP CSI in Figure 40 as it would have been an obvious combination of prior art techniques according to known methods to specify the MAC C within he active time as Babaei teaches this allows for activating SP CSI reporting and these serve to provide feedback for the gNB to make scheduling decisions ¶0258.
Zhou teaches suspending the CSI transmission when not in active time but does not expressly teach resuming the transmission in a subsequent active time however Kela teaches in response to identifying that a second active time which is next to the first active time starts based on the first configuration information, receiving, from the terminal, the CSI, based on the second configuration information during the second active time [¶0085 teaches semi persistent CSI, and Figure 7 teaches 706, ¶0091, during active time, and 703, monitor channel and performing CSI updates which includes ¶0080 CSI report sent to base station, then entering inactivity in 701, followed by a start of a next DRX cycle, in which CSI is reported again i.e. resumed in 704, shown in diagrams Figure 4, 6, where periods of inactivity separate resuming of CSI transmissions, each transmission based on a second configuration indicating CSI validity parameters which is not updated thus remains persistent throughout the different active times].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Zhou that the CSI is resumed upon re-entering an active time as in Kela. Zhou teaches configuration restricting transmission of CSI to only active times. Kela shows CSI transmissions are stopped as the device goes to sleep between active states Figure 4, Figure 6, and then reporting is resumed upon each active time including a second, subsequent active time. The claim appears to recite that CSI reporting is resumed upon active time detected. Kela shows that this is conventional in the art, thus it would have been obvious to specify in Zhou that the CSI is resumed after suspending reporting during an inactive period, resuming comprising sending a new CSI report during a subsequent active time as Kela teaches, “An advantage of CSI reporting is that hardware imperfections at the user devices may be taken into account without separate calibration and utilization of Frequency Domain Duplex (FDD). In Time Domain Duplex (TDD) the channel for down link transmissions may be measured from uplink pilot transmissions due to channel reciprocity.”

Regarding claim 17, Zhou-Babaei-Kela teaches:
The method of claim 16,
Zhou in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches Wherein the uplink signal is not received at a time not within the first active time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 18, Zhou-Babaei-Kela teaches:
The method of claim 16 wherein a transmission of the CSI is received on the PUCCH based on the control information being included in a medium access (MAC) control element (CE) [Zhou ¶0360, PUCCH triggered by MAC CE],
 and wherein a transmission of the CSI is received on the PUSCH the control information being included in downlink control information (DCI) [¶0361 teaches PUSCH triggered by DCI in Zhou].

Claim 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Zhou”) (US 20190215896 A1, as previously cited in Non-Final Office Action 7/07/2021) in view of Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196) and Kela (US 20180242243 A1) and Pan et al. (“Pan”) (US 20200059398 A1).

Regarding claim 15, Zhou-Babaei-Kela teaches: the terminal of claim 11.
Zhou teaches MAC CE triggering SP-CSI but does not teach triggering SP SRS however Pan teaches wherein the control information is included in a medium access control (MAC) control element (CE) [Examiner notes that claim 11 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, however Pan in ¶0198 semi-persistent beam reference signal in uplink is SRS, these being configured by MAC-CE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Zhou with that of Pan. Zhou teaches MAC CE for SP-CSI and one shot SRS but not MAC CE for SRS however it would have been obvious to modify Babaei to include MAC CE for SRS as in Pan for use in switching configuration parameters ¶0226 and measurements ¶0192.

Regarding claim 5, see rejections for claim 15 which teaches the physical structure performing the corresponding function.

Regarding claim 20, Zhou-Babaei-Kela teaches: the base station of claim 17. 
Zhou teaches MAC Ce triggering SP-CSI but does not teach triggering SP SRS however Pan teaches wherein the control information is included in a medium access control (MAC) control element (CE), in response to the transmission type of the SRS being the semi-persistent transmission [Examiner notes that claim 17 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, however ¶0198 semi-persistent beam reference signal in uplink is SRS, these being configured by MAC-CE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Zhou with that of Pan. Zhou teaches MAC CE for SP-CSI and one shot SRS but not MAC CE for SRS however it would have been obvious to modify Babaei to include MAC CE for SRS as in Pan for use in switching configuration parameters ¶0226 and measurements ¶0192.

Regarding claim 10, see rejections for claim 20 which teaches the physical structure performing the corresponding function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478